Citation Nr: 0103351	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  95-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for Osgood-Schlatter's 
disease of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in September 1992 by the Cleveland, 
Ohio, regional office (RO) of the Department of Veterans 
Affairs (VA).

By a decision of September 17, 1999, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the veteran-appellant 
and the Secretary of Veterans Affairs, vacated the Board's 
decision and remanded the case to the Board for further 
development of the evidence.


REMAND

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA; assistance is required unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  In the instant 
case, the Board finds that the VCAA and the parties' joint 
motion require that the veteran be permitted an opportunity 
to undergo an up-to-date examination of his left knee.  

The Board notes that, in August 1998, the physician who 
conducted a VA joints examination reported that the veteran's 
cooperation was "suboptimal".  The Board points out to the 
veteran that, when a claimant, without good cause, fails to 
report for a necessary examination, a claim for an increased 
evaluation shall be denied.  38 C.F.R. § 3.655 (2000). 

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should request that the 
veteran identify any and all physicians 
and medical facilities which have treated 
him for left knee symptoms since August 
1998.  After obtaining any necessary 
releases from the veteran, the RO should 
attempt to obtain copies of all such 
clinical records.

2.  The RO should arrange for the veteran 
to undergo an examination by a specialist 
in orthopedics.  It is imperative that 
the examiner review a copy of this REMAND 
and the veteran's medical records in his 
claims file, with particular attention to 
the reports of VA X-rays, a VA MRI, and a 
VA joints examination in August 1998.  
All indicated diagnostic studies should 
be performed.  

The examiner should report clinical 
findings as to the status and function of 
the veteran's left knee.  In accordance 
with DeLuca v. Brown, 8 Vet.App. 202 
(1995), the orthopedic examination report 
should cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors, if present, result 
in any limitation of motion.  If the 
veteran describes flare-ups of pain, the 
orthopedic examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during the flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature of 
any additional disability during a flare-
up, that fact should be stated.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



